DETAILED ACTION
This action is responsive to the following communications: filed on May 04, 2021.
Claims 1-6 are presented for Examination. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 04, 2021 have been fully considered but they are not persuasive.
The teachings in Okumura  clearly specifies the “both said at least one permanent magnet motor and said at least one asynchronous motor or at least one reluctance motor being present together in the drive system (Fig. 1: 35,45 and [0036],[0038])”. 
It is clearly evident that above cited limitations of claim 1 are disclosed in Okumura and directed to claimed “both said at least one permanent magnet motor and said at least one asynchronous motor or at least one reluctance motor being present together in the drive system”. Even if the claimed language is not identical to that disclosed by the cited references, the differences between that which is disclosed and that and that which is claimed are considered to be so slight (i.e. predictable variance, KSR, MPEP 2143) that it would have been obvious to the skilled artisan to modify the teachings of Okumura and  Mack to arrive at the claimed invention especially when each feature/function of claimed invention is present in the cited reference as disclosed in [0008], [0035]-[0036].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (US 2008/0148993) in view of Okumura (US 2009/0173555).
Regarding independent claim 1, Mack teaches that a drive system for a rail vehicle (Fig. 2), the drive system comprising:
a plurality of drive motors (Fig.2:120);
said plurality of drive motors ([0021]; “permanent magnet motors”) including at least one permanent magnet motor; and
said plurality of drive motors including at least one of at least one asynchronous motor or at least one reluctance motor ([0021]; “switched reluctance motors”) 
Mack fails to teaches but  Okumura   teaches that both said at least one permanent magnet motor and said at least one asynchronous motor or at least one reluctance motor being present together in the drive system (Fig. 1: 35,45 and [0036],[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Okumura to the teachings of Mack 

Regarding claim 2, Mack discloses that wherein said plurality of drive motors have substantially identical stator elements (Fig.2: identical motor 120s).

Regarding claim 3, Mack discloses that wherein at least one permanent magnet motor and one reluctance motor are constructed as a synchronous reluctance motor ([0021]).

Regarding claim 4, Mack discloses that a rail vehicle ([0004]), comprising:
wheelsets (Fig.2: 110) each including two respective oppositely disposed wheels; and
a drive system according to claim 1 at least partially driving said wheelsets ([0018]).
Regarding claim 5, Mack discloses that wherein said wheelsets include:
a number of first wheelsets driven by one or more permanent magnet motors ([0021]); and
a number of second wheelsets (Fig.2) driven by one or more of at least one of asynchronous motors or reluctance motors ([0021]; “switched reluctance motors”);
said number of first wheelsets being twice as large as said number of second 
Regarding claim 6, Mack discloses that wherein said wheelsets include:
a number of first wheelsets driven by one or more permanent magnet motors; and
a number of second wheelsets driven by one or more of at least one of asynchronous motors or reluctance motors;
said number of first wheelsets being identical to said number of second wheelsets (Fig.2 and Fig. 3).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846